                 Case 2:20-cr-00239-WBS Document 21 Filed 03/04/21 Page 1 of 3


1    MICHAEL D. LONG (CA State Bar #149475)
     901 H Street, Suite 301
2
     Sacramento, CA 95814
3    (916) 201-4188
     Mike.Long.Law@msn.com
4
     Attorney for RONALD GARNES
5

6                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
7
     THE UNITED STATES OF AMERICA,                 ) No. 2:20-cr-239 WBS
8
                     Plaintiff,                    )
9                                                  ) STIPULATION AND
            v.                                     ) ORDER TO STATUS CONFERENCE
10                                                 )
     DARREN MITCHELL and                           ) Requested date: 5-3-2021
11
     RONALD GARNES,                                ) Time: 9:00 a.m.
12
                    Defendants.                    ) Judge: Hon. William B. Shubb
                                                   )
13   ================================)
14          It is hereby stipulated between the parties, Cameron Desmond, Assistant United States
15
     Attorney, Jared Favero, attorney for defendant DARREN MITCHELL and Michael D. Long,
16
     attorney for defendant RONALD GARNES, that the status conference set for March 8, 2021, at
17

18
     9:00 a.m. should be continued and re-set for May 3, 2021, at 9:00 a.m.

19          The parties further agree that this court should make a finding of good cause for the

20   requested extension and that in fact good cause is hereby shown. The government has provided
21
     over 350 pages of discovery. All attorneys continue to read and view the discovery, investigate the
22
     case and meet with their respective clients. Counsel for defendants believe that failure to grant the
23
     above-requested continuance would deny counsel the reasonable time necessary for effective
24

25   preparation, taking into account the exercise of due diligence.

26          All parties are available to appear in this case on May 3, 2021.
27

28




                                                     -1-
               Case 2:20-cr-00239-WBS Document 21 Filed 03/04/21 Page 2 of 3


1           Each party further stipulates that the ends of justice served by granting such continuance
2
     outweigh the best interests of the public and of all the defendants in a speedy trial. Time has already
3
     been excluded through March 8, 2021.
4
            All parties request the date of May 3, 2021, for the status hearing. The request for extending
5

6    the date for the status conference is at the specific request of each of the defendants and with the

7    knowing, intelligent and voluntary waiver of each defendant’s speedy trial rights under the law.
8
     The government agrees that a continuance is necessary. Good cause is hereby shown.
9
            For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et seq.,
10
     within which trial must commence, the time period from today’s date to May 3, 2021, inclusive,
11

12
     is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it

13   results from a continuance granted by the Court at defendants’ request on the basis of the Court’s
14   finding that the ends of justice served by taking such action outweigh the best interest of the
15
     public and the defendant in a speedy trial.
16

17   Dated: March 3, 2021                                   Respectfully submitted,
18
                                                            /s/ Michael D. Long__________
19                                                          MICHAEL D. LONG
                                                            Attorney for Ronald Garnes
20

21
                                                            /s/ Jared Favero__________
                                                            JARED FAVERO
22                                                          Attorney for Darren Mitchell
23

24   Dated: March 3, 2021                                   PHIL TALBERT
                                                            Acting United States Attorney
25
                                                            /s/ Cameron Desmond________
26
                                                            CAMERON DESMOND
27                                                          Assistant U.S. Attorney

28




                                                      -2-
              Case 2:20-cr-00239-WBS Document 21 Filed 03/04/21 Page 3 of 3


1                                   ORDER
2
            GOOD CAUSE APPEARING AND HAVING BEEN SHOWN, IT IS SO ORDERED.
3
            The date for the status hearing in this matter is hereby re-set for May 3, 2021, at 9:00 a.m.,
4
     before District Court Judge William B. Shubb.
5

6
            Time is is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

7    T4] because it results from a continuance granted by the Court at defendants’ request on the basis

8    of the Court’s finding that the ends of justice served by taking such action outweigh the best
9
     interest of the public and the defendant in a speedy trial. Time is excluded through the new
10
     hearing date of May 3, 2021.
11
            Dated: March 3, 2021
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                     -3-
